Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.147 Filed 02/17/21 Page 1 of 12




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


MELVIN MARTIN,                                2:19-CV-12119-TGB-APP

                  Plaintiff,                HON. TERRENCE G. BERG

      v.
                                           ORDER GRANTING THE
HEIDI WASHINGTON, et al.,
                                         MOTION TO ENLARGE TIME
                  Defendants.                 (ECF NO. 10) AND
                                          DIRECTING PLAINTIFF TO
                                            SHOW CAUSE WHY HIS
                                           AMENDED COMPLAINT
                                         SHOULD NOT BE DISMISSED


      Melvin Martin, a prisoner at the Saginaw Correctional Facility in
Freeland, Michigan, filed this pro se civil rights action pursuant to 42

U.S.C. § 1983. His Complaint identified 45 different individuals as
defendants in the matter. See ECF No. 1 (Compl.). Because his pleading
raised multiple issues about seemingly unrelated incidents and

individuals, the Court provided Martin an opportunity to file an amended
complaint that set forth claims about a single act or occurrence (or series
of transactions or occurrences) and that had questions of fact or law

common to all the defendants, as required by Federal Rule of Civil
Procedure 20, which governs permissive joinder of defendants. See ECF
No. 9 (Order). Martin filed an Amended Complaint (ECF No. 13), which

does not comply with the Court’s previous order about filing an amended
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.148 Filed 02/17/21 Page 2 of 12




complaint. Accordingly, the Court will order Martin to show cause why
his case should not be dismissed.

                             BACKGROUND
      A. The Initial Complaint
      Martin alleged in his initial complaint that various Michigan

Department     of   Corrections     (“MDOC”)    employees     violated   his
constitutional rights to equal protection of the law, fair and just
treatment, and due process of law. ECF No. 1, PageID.4. The front page

of his Complaint named Heidi Washington, Director of the MDOC, as a
defendant. On a typewritten attachment to the Complaint, however,
Martin named 44 additional individuals, who are current or former

MDOC employees. Some of these individuals were employed at the
Lakeland    Correctional    Facility   in   Coldwater,   Michigan.    Other
defendants worked at a correctional facility on Mound Road in Detroit,

Michigan. Two of the individuals were employed at the Duane Waters
Hospital in Jackson, Michigan, and two worked for the MDOC in
Lansing, Michigan.

            From Martin’s Complaint, the Court discerned the following
allegations:
      ● as early as May of 1997, state officials and other individuals
      providing medical services to state prisoners, have been
      deliberately indifferent to Martin, have retaliated and conspired
      against him, and have engaged in various forms of misconduct to
      delay or deny him a medical assessment, medical treatment, and
      competent medical services; see ECF No. 1, PageID.7;

                                        2
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.149 Filed 02/17/21 Page 3 of 12




      ● as early as December of 2003, MDOC officials have intentionally
      withheld treatment for Martin’s foot, and in May 2004, he was
      transported to Detroit Receiving Hospital for surgical procedures;
      see id. at PageID.8;

      ● in June of 2007, Plaintiff experienced chest pains, shortness of
      breath, pain in his shoulders and knees, a hemorrhoid problem, and
      headaches; medical staff ignored these problems; see id.;

      ● in June of 2007, Defendants Patricia L. Caruso and A. J. Jackson
      retaliated against Martin and made it difficult for him to respond
      to an order in another case by requiring him to pack his belongings
      in preparation for transfer to another correctional facility; see id. at
      PageID.18;

      ● on December 10, 2007, a librarian named Wood violated an
      MDOC policy directive and Martin’s right to access the courts by
      denying his request for photocopies because he had insufficient
      funds in his prison account; see id.;

      ● in June of 2019, after Martin was transferred from the Lakeland
      Correctional Facility to the Saginaw Correctional Facility,
      Quartermaster Berry denied or delayed Martin’s request for
      “ACMO approved shoes” by refusing to measure Martin’s feet; see
      id. at PageID.15; and

      ● on July 15, 2019, a librarian named Bell denied Martin’s request
      for legal documents because the balance in his prison account was
      $.11; see id.
      In addition to these allegations, Martin alleged that: several of the
named Defendants discriminated and retaliated against him by denying

him reasonable accommodations and a work assignment; others deprived
him of his right of access to the courts; and still other Defendants denied
him tinted prescription eyewear, state-issue items, and adequate health

                                         3
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.150 Filed 02/17/21 Page 4 of 12




care. See id. at PageID.19-32. Martin sought a declaratory judgment, an
injunction, and money damages for alleged violations of his rights under

the First, Eighth and Fourteenth Amendments to the United States
Constitution. See id. at PageID.33.
      B. The Court’s Previous Order

      In an order dated December 30, 2019, the Court pointed out that,
under Rule 20 of the Federal Rules of Civil Procedure, multiple
defendants may be joined in one action only if the plaintiff asserts a right

to relief against them “jointly, severally, or in the alternative with respect
to or arising out of the same transaction, occurrence, or series of
transactions or occurrences.” Fed. R. Civ. P. 20(a)(2)(A). Additionally, the

plaintiff seeking joinder of defendants must allege that a “question of law
or fact common to all defendants will arise in the action.” Fed. R. Civ. P.
20(a)(2)(B).

      Simply stated, a “plaintiff may join multiple defendants in a single
action only if [the] plaintiff asserts at least one claim to relief against
each of them that arises out of the same transaction or occurrence and

presents questions of law or fact common to all.” Proctor v. Applegate, 661
F. Supp. 2d 743, 778 (E.D. Mich. 2009) (quoting Garcia v. Munoz, No. 08-
1648, 2008 WL 2064476, at *3 (D. N.J. May 14, 2008) (quoting C HARLES

ALLEN WRIGHT, ARTHUR R. MILLER, MARY KAY KANE, 7 FEDERAL PRACTICE
& PROCEDURE CIVIL § 1655 (3d ed. 2010)). Courts may consider several
different factors in determining whether civil rights claims arise from the

                                         4
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.151 Filed 02/17/21 Page 5 of 12




same transaction or occurrence. Id. These factors include: “the time
period during which the alleged acts occurred; whether the acts of (sic) .

. . are related; whether more than one act . . . is alleged; whether the same
supervisors were involved, and whether the defendants were at different
geographical locations.” Id. (quoting Nali v. Michigan Dep’t of Corr., No.

07-10831, 2007 WL 4465247, at *3 (E.D. Mich. Dec. 18, 2007)). A plaintiff
who brings multiple claims, regardless of type, against defendants who
are spread out at various institutions has used an improper “buckshot”

complaint. Id. at 779.
      The Court concluded in its order dated December 30, 2019, that
Martin had failed to satisfy Rule 20(a)’s two requirements because he

raised multiple, unrelated allegations that arose from events occurring
over a period of 22 years at various correctional facilities, located in two
different judicial districts. See ECF No. 9, PageID.63. Among the issues

Martin raised were: the denial of special shoes; the denial of a work
assignment; the denial of access to the courts; the confiscation and denial
of tinted prescription eyewear; the denial of state-issue items; the

confiscation and destruction of personal property; and the delay or denial
of special accommodations and competent medical treatment. Id. Martin
failed to demonstrate that the Defendants’ actions arose out of the same

transaction or occurrence or series of transactions or occurrences. Id. He
also failed to show the existence of a question of law or fact common to
all the Defendants. Id.

                                        5
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.152 Filed 02/17/21 Page 6 of 12




      However, because the Court may not dismiss an action simply
because of a misjoinder of parties, Fed. R. Civ. P. 21, the Court provided

Martin an opportunity to voluntarily dismiss some claims and
Defendants in an effort to satisfy Rule 20(a)’s two prongs. The Court
ordered Martin to file an amended complaint in which he provided a short

and plain statement of facts and claims related to one transaction or
occurrence or one series of transactions or occurrences, and which
included questions of fact or law common to all the named defendants.

Id. at PageID.63-64.
      The Court also stated that the amended complaint should identify
as defendants only those individuals who were involved in the single

transaction or occurrence described in the amended complaint and that
the statement of facts must be specific as to who was involved, when the
incident(s) occurred, and what the individual(s) did to violate Martin’s

rights. The Court directed Martin to list events in strict chronological
order, keeping in mind that the statute of limitations for Martin’s claims
was three years. Id. at PageID.64. The Court explained that this meant

the amended complaint could raise only those claims that were based on
incidents that happened within the last three years. Id. Finally, the
Court stated that, if Martin failed to submit an amended complaint that

complied with the Court’s instructions within 30 days of the Court’s
order, the Court would sua sponte dismiss claims and Defendants that it
deemed misjoined under Rule 20. Id.

                                        6
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.153 Filed 02/17/21 Page 7 of 12




      On January 24, 2020, Martin moved to enlarge the time for filing
his Amended Complaint, see ECF No. 10, and on February 19, 2020, the

Clerk of Court of Court received and filed the Amended Complaint.
Martin filed his motion to enlarge time before the deadline expired for
filing the Amended Complaint. Additionally, he states in his Amended

Complaint that he did not receive the Court’s December 30, 2019 order
until January 14, 2020, and that on January 24, 2020, he underwent a
surgical procedure at Lapeer Surgical Center. ECF No. 13, PageID.77.

      Martin has shown “good cause” for extending the deadline to file his
Amended Complaint. Fed. R. Civ. P. 6(b)(1)(A). Accordingly, the Court
grants Martin’s motion to enlarge time (ECF No. 10) and proceeds to

address the Amended Complaint.
                              DISCUSSION
      The Supreme Court has said that “[t]t is the complaint which

defines the nature of an action, and once accepted, an amended complaint
replaces the original.” Fla. Dep't of State v. Treasure Salvors, Inc., 458
U.S. 670, 706 n.2 (1982), White, J., concurring in the judgment in part

and dissenting in part; see also Hayward v. Cleveland Clinic Found., 759
F.3d 601, 617 (6th Cir. 2014) (stating that, “[g]enerally, amended
pleadings supersede original pleadings”) (citing 6 CHARLES ALAN WRIGHT

& ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1476 (3d ed.
2010) (“Once an amended pleading is interposed, the original pleading no
longer performs any function in the case and any subsequent motion

                                        7
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.154 Filed 02/17/21 Page 8 of 12




made by an opposing party should be directed at the amended
pleading.”)).

      However,    having     carefully   reviewed    Plaintiff’s   Amended
Complaint, the Court concludes that the Amended Complaint fails to
comply with the Court’s previous order. In his Amended Complaint,

Martin does not attempt to identify which of the 45 individuals named in
his initial Complaint were involved in a single transaction or occurrence
and what each Defendant did to violate his constitutional rights. Instead,

Martin names 25 new defendants.
      Furthermore, the Amended Complaint contains the same defects as
the initial Complaint. Although Martin devotes a paragraph to each of

the 25 new defendants, he continues to make multiple, unrelated
allegations that arise from events occurring at various correctional
facilities, located in two different judicial districts. Among the issues

Martin raises in the Amended Complaint are: the denial or delay in
dental services and the denial of proper dental treatment; the denial or
delay in medical treatment and interference with a medical plan; the

Defendants’ indifference to his pain; the failure to safeguard Martin’s
personal property; the denial of access to courts by not providing
photocopies or adequate time for research; and the denial of early meal

service. Martin also alleges that each Defendant retaliated and
discriminated against him, used excessive force, and was deliberately
indifferent to his needs. Nowhere does Martin state when these events

                                         8
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.155 Filed 02/17/21 Page 9 of 12




occurred, and most of the allegations are vague and conclusory. Although
the Court has scoured the numerous exhibits attached to the Amended

Complaint, the exhibits provide little insight into Martin’s claims.
      Besides failing to limit his claims to one transaction or occurrence
or one series of transactions or occurrences, Martin also has failed to

show the existence of a question of law or fact common to all of the 25
new defendants. Rule 20(a)’s requirements, therefore, still are not met.
      A. Rule 41(b)

      Federal Rule of Civil Procedure 41(b) “confers on district courts the
authority to dismiss an action for failure of a plaintiff to prosecute the
claim or to comply with the Rules or any order of the court.” Schafer v.

City of Defiance Police Dep't, 529 F.3d 731, 736 (6th Cir. 2008) (citing
Knoll v. AT & T, 176 F.3d 359, 362–63 (6th Cir. 1999)).
      “This measure is available to the district court as a tool to effect

management of its docket and avoidance of unnecessary burdens on the
tax-supported courts and opposing parties.” Id. (quoting Knoll, 176 F.3d.
at 363). Nevertheless, “such a dismissal is a harsh sanction which the

court should order only in extreme situations showing a clear record of
delay or contumacious conduct by the plaintiff.” Carver v. Bunch, 946
F.2d 451, 454 (6th Cir. 1991) (quotation marks and end citations

omitted).
      Federal courts also have inherent power to dismiss a case, Coleman
v. Am. Red Cross. 23 F.3d 1091, 1094 n.1 (6th Cir. 1994), and even though

                                        9
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.156 Filed 02/17/21 Page 10 of 12




Rule 41(b) contemplates a dismissal on motion of a defendant, the
Supreme Court has held that district courts may sua sponte dismiss a

case under Rule 41(b). See Link v. Wabash R.R., 370 U.S. 626, 630-33
(1962). However,


      [w]hen contemplating dismissal under Rule 41(b), a court must
      consider: (1) whether the party’s failure to cooperate is due to
      willfulness, bad faith, or fault; (2) whether the adversary was
      prejudiced by the dilatory conduct of the party; (3) whether the
      dismissed party was warned that failure to cooperate could lead to
      dismissal; and (4) whether less drastic sanctions were imposed or
      considered before dismissal was ordered.
Stough v. Mayville Cmty. Sch., 138 F.3d 612, 615 (6th Cir. 1998).

      B. Application
      1. The First Factor (willfulness, bad faith, or fault)
      The Court ordered Martin to limit his Amended Complaint to

allegations about one transaction or occurrence (or one series of
transactions or occurrences) and to set forth a question of law or fact
common to all the Defendants named in the initial. Complaint. Instead

of complying that order, Martin added 25 more defendants, and he has
failed to allege one transaction or occurrence involving a common
question of law or fact as to the 25 new Defendants. Because Martin did

not comply with the Court’s previous order, his “conduct constitutes bad
faith or contumacious conduct” and arguably justifies dismissal. Steward




                                        10
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.157 Filed 02/17/21 Page 11 of 12




v. Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001). The first Stough
factor is satisfied.

      2. The Second Factor (prejudice to the adversary)
      The second factor -- whether the adversary was prejudiced by the
party’s conduct -- weighs in Martin’s favor, because the Defendants have

not been served with either the initial Complaint or the Amended
Complaint. As a result, they have not wasted time, money, or effort in
defending against Martin’s allegations.

      3. The Third Factor (notice)
      The Court specifically warned Plaintiff that failure to comply with
its previous order could result in the dismissal of claims and Defendants

that it deemed misjoined under Rule 20(a). However, the Court did not
warn Martin that the Court could dismiss the entire Complaint for
failure to comply with the Court’s order. “Prior notice, or the lack thereof,

is . . . a key consideration when determining whether a district court
abuses its discretion in dismissing a case pursuant to 41(b).” Stough, 138
F.3d at 615. The third factor, therefore, arguably favors Martin.

      4. The Fourth Factor (lesser sanctions)
      As for the fourth Stough factor, the Court did consider a less drastic
sanction than dismissal when it first screened Martin’s Complaint under

28 U.S.C. §§ 1915(e)(2)(B) and 1915A. The Court granted Martin an
opportunity to amend his Complaint to comply with Rule 20(a). The
Court is not required to exhaust all sanctions short of dismissal before

                                        11
Case 2:19-cv-12119-TGB-APP ECF No. 14, PageID.158 Filed 02/17/21 Page 12 of 12




finally dismissing a case, particularly when, as here, the proposed
amendment is as confusing and conclusory as the complaint. Nevijel v. N.

Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). Therefore, the
fourth factor weighs in favor of dismissal.
                      CONCLUSION AND ORDER

      The first Stough factor (willfulness, bad faith, or fault) weighs in
favor of dismissal. The second factor (prejudice to the adversary) weighs
in Martin’s favor. The third factor (notice) arguably weighs in Martin’s

favor, and the fourth factor (lesser sanctions) weighs in favor of dismissal.
The four factors balance each other. Two factors weigh in favor of
dismissal, and two factors weigh in Martin’s favor.

      Accordingly, an involuntary dismissal under Rule 41(b) is
inappropriate at this time. Instead, it is hereby ORDERED that Martin
to show cause within 30 days of receipt of this order why his case should

not be dismissed in whole or in part for his failure to comply with the
Court’s previous order or for his failure to abide by Rule 20(a). Any failure
to comply with this order could result in the dismissal of this case.

       SO ORDERED.


 Dated: February 17, 2021     s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                        12
